NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

STEPHEN STRAUSBAUGH,
Petitioner,

V.

GOVERNMENT PRINTING OFFICE,
Respondent.

2012-3126

Petition for review of the Merit Systerns Protection
Board in case no. AT315H090034-B-3.

ON MOTION

ORDER

Stephen Strausbaugh moves to waive the court’s
docketing fee by submitting a USERRA Notification
Form. The Governrnent Print Office moves for a Zl-day
extension of time, to and including June 22, 2012, within
which to file its informal response brief.

Strausbaugh filed two separate petitions for review,
one now forming Strausbaugh v. Government 2012-3115,
which involved a clairn' under the Uniformed Services

STEPHEN STRAUSBAUGH v . GPO 2

Employment and Reemployment Rights Act of 1994, and
the other petition, this case, which did not.

Accordingly,
IT Is ORDERED THAT:

(1) Strausbaugh is directed to pay the court’s docket-
ing fee within 14 days of the date of this order or move for
leave to proceed in forma pauperis.

(2) The Government Printing Office’s motion for an
extension of time is granted. lts informal response brief is
due no later than June 22, 2012

FoR 'I‘HE CoURT

 1 4. 2012 /s! Jan Horbaly
Date J an Horbaly
Clerk

 

ccc Stephen Strausbaugh (IFP form enclosed)
Vincent D. Phillips, Esq.
s25

D
"»'»azz§£":§itee,e°“

JUN `l 4 2012
JAN HOHBA\.¥
CLERK